DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 7/26/22, claims 11-16 have been added, no claims have been canceled, and claim 1 has been amended. Therefore, claims 1-16 remain pending, with claims 1 and 6 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0088739).
As to claim 1, Lee teaches a memory device (fig. 2A), comprising: a bit line (BL) disposed over a substrate (100, [0028]); a first insulating film (12) disposed on a sidewall of the bit line ([0037]; a second insulating film (41) disposed on the first insulating film (12), wherein the second insulating film is made of a different material than the first insulating film ([0038] and [0040]), and a top surface of the second insulating film is lower than a top surface of the first insulating film, and a bottom surface of the second insulating film is higher than a bottom surface of the first insulating film (Fig. 2A, [0037]); a third insulating film (32) disposed on the second insulating film (41), wherein the third insulating film (32) is made of a different material than the second insulating film ([0038] and [0040]), and a top surface of the third insulating film (32) is lower than the top surface of the first insulating film (12, fig. 2A); and a contact 169) disposed over the substrate (100) and adjacent to the bit line (BL, [0066]), wherein the contact (169) has a lower portion that is lower than the top surface of the third insulating film and an upper portion that is higher than the top surface of the third insulating film, and a width of the lower portion of the contact is less than a width of the upper portion of the contact (see below).

    PNG
    media_image1.png
    491
    772
    media_image1.png
    Greyscale


As to claim 2, Lee further teaches he contact has a stepped sidewall (fig. 2A).
As to claim 4, Lee further teaches the first insulating film and the third insulating film comprise a nitride ([0038]), and the second insulating film comprises an oxide ([0040]).
As to claim 5, Lee further teaches a mask layer (141) disposed on the bit line (BL, [0028]), and the first insulating film, the second insulating film, and the third insulating film are on a sidewall of the mask layer (Fig. 2A).
As to claim 11, Lee further teaches a bottom portion of the first insulating film extends below a bottom portion of the second insulating film (fig. 2A).
As to claim 12, Lee further teaches the first insulating film is in contact with the third insulating film (fig. 2A, at their bottom portions).
As to claim 15, Lee further teaches a spacer (101) disposed below and in contact with the first insulating film ([0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As to claim 13, Lee is silent on the ratio of the widths of the upper portion and lower portions of the contact. However, determining the optimal width ratio would have been obvious so as to fabricate a functional and reliable contact most efficiently. Since the Applicant has not shown that the specific ratio range of 1.1 to 1.8 produces a new and unexpected result that would NOT have been found through routine experimentation, 
it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a ratio within this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re AIler, 105 USPQ 233. 
Allowable Subject Matter
Claims 6-10 are allowed and claims 3, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 6-10, see Office Action dated 5/13/22 for reasons for allowance. The Lee reference has the same deficiencies.
As to claim 3, Lee fails to teach the top surface of the third insulating film is substantially aligned with the top surface of the second insulating film.
As to claim 14, Lee fails to teach the lower portion of the contact has a first thickness, and the upper portion of the contact has a second thickness between the top surface of the third insulating film and the top surface of the first insulating film, and the first thickness is greater than the second thickness. The second thickness is not between the top surface of the third insulating film and the top surface of the first insulating film.
As to claim 16, Lee fails to teach the spacer has a stepped sidewall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
7/28/22